Exhibit 10.2

PROMISSORY NOTE

January 10, 2005

FOR VALUE RECEIVED,      (the “Purchaser”), promises to pay to Genetronics
Biomedical Corporation, a Delaware corporation (the “Holder”), or its registered
assignees, the principal sum of $     Dollars or such lesser amount as shall
equal the outstanding principal amount hereof. All principal shall be due and
payable on September 30, 2005 unless paid earlier further to the provisions of
Section 4 herein (the “Due Date”), unless mandatory prepayment of this Note has
occurred prior to such date as provided in Section 4 hereof (“Mandatory
Prepayment”). Notwithstanding any Mandatory Prepayment of this Note, this Note
may be prepaid in whole or in part without penalty at the discretion of the
Purchaser at any time prior to the Due Date. This Note is made further to that
Securities Purchase Agreement by and among the Company and the Purchasers listed
on Schedule 1 attached thereto (the “Purchase Agreement”). Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement.

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

1. Payments. All payments of principal in respect of this Note shall be made
(i) in lawful money of the United States of America in same day funds or
(ii) with shares of the Holder’s Series C Cumulative Convertible Preferred Stock
valued at the Liquidation Preference (as defined in the Certificate of
Designations, Rights and Preferences of Series C Cumulative Convertible
Preferred Stock of the Holder) thereof plus any accrued and unpaid dividends
thereon, at the principal office of the Holder located at 11199 Sorrento Valley
Road, San Diego, CA 92121, or at such other place as Holder may designate in
writing.

2. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) Failure to Pay or Other Defaults in Performance. The Purchaser fails to pay
the principal amount due on this Note on the Due Date.

(b) Voluntary Bankruptcy or Insolvency Proceedings. The Purchaser shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Purchaser or
of all or a substantial part of the property thereof or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Purchaser or the debts thereof under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.

3. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default, immediately and without notice, all outstanding principal payable by
the Purchaser hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding. Further, the Purchaser’s Tranche A Investment Amount that the
Purchaser paid to the Holder shall be forfeited and the Purchaser’s Shares held
by the Escrow Agent pursuant to that certain Escrow Agreement dated as of the
date hereof, which was entered into by and among the Company, the Purchasers and
the Escrow Agent, shall be automatically cancelled. In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Holder may
exercise any other right, power or remedy granted to it by this Note or
otherwise permitted to it by law, either by suit in equity or by action at law,
or both.

4. Mandatory Prepayment. The Holder may in its sole discretion, by at least
thirty-days’ prior written notice to the Purchaser (the “Notice”), require
Mandatory Prepayment of this Note, provided that (i) the Daily Market Price (as
defined in the Warrant of even date herewith issued to the Purchaser) for at
least five (5) of the previous fifteen (15) trading days is equal to or greater
than $6.50, (ii) either all of the Common Shares issuable upon payment of this
Note (as provided in the Purchase Agreement) (A) are then registered under an
effective registration statement or (B) may be sold pursuant to Rule 144 during
a three-month period without registration under the Securities Act,
(iii) sufficient shares of Common Stock of the Holder are authorized and
reserved for issuance upon payment of this Note and (iv) the Common Shares
issuable upon payment of this Note are then listed on every stock exchange,
market or bulletin board on which the Common Stock of the Holder is then listed.
The Notice shall set forth a date, not less than thirty days after the date of
the Notice, on which the Mandatory Prepayment of this Note shall occur (the
“Mandatory Prepayment Date”). On the Mandatory Prepayment Date, the Purchaser
shall pay the Holder by certified check or wire transfer an amount equal to the
unpaid principal balance and all accrued but unpaid interest. Nothing in this
Section 4 shall prevent the prepayment of this Note at the discretion of the
Purchaser at any time prior to the Mandatory Prepayment Date.

5. Successors and Assigns. The rights and obligations of the Purchaser and
Holder of this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.

6. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Purchaser and Holder.

7. Assignment by The Purchaser. This Note and the rights, interests or
obligations hereunder may be assigned, in whole or in part, by the Purchaser.

8. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery at the respective
addresses of the parties as set forth on the register maintained by the
Purchaser. Any party hereto may by notice so given change its address for future
notice hereunder. Notice shall conclusively be deemed to have been given when
received.

9. Default Rate; Usury. In the event that any payment of principal provided for
herein is not paid by the Purchaser when due (including the entire unpaid
balance of this Note in the event such amount is made immediately due and
payable pursuant to the terms hereof), then the Purchaser shall pay interest on
such amounts not paid when due at a rate per annum equal to two percent (2%). In
the event any interest is paid on this Note that is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

10. Expenses; Waivers. If action is instituted to collect this Note, the
Purchaser promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees, and costs, incurred in connection with such action.
The Purchaser hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

11. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.

12. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
Purchaser and the Holder hereby irrevocably and expressly waive all right to a
trial by jury in any action, proceeding, counterclaim (whether based upon
contract, tort or otherwise) arising out of or relating to this Agreement, or
other documents entered in connection herewith or the transactions contemplated
hereby.

13. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

14. Severability. In case any one or more of the provisions contained in this
Agreement shall be deemed invalid, illegal, or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

15. Miscellaneous. In the event the Holder at any time discovers that this Note
contains an error that was caused by clerical mistake, calculation error,
computer error, printer error, or similar error, the Purchaser agrees, upon
notice from the Holder to execute any amendment or modification hereto that is
necessary to correct any such errors, and the Purchaser also agrees not to hold
the Holder responsible for any damage resulting from such error. If this Note is
lost, stolen, mutilated or destroyed, and the Holder delivers to the Purchaser
an indemnification in the Purchaser’s favor, signed by the Holder, the Purchaser
will sign and deliver to Holder, a note identical in form and content which will
have the effect of the original Note for all purposes.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the Purchaser has caused this Note to be issued as of the
date first written above.

By:
Name:
Title:

Accepted and Agreed by Holder:

Genetronics Biomedical Corporation,
a Delaware corporation

     
By:
 

 
   
Name:
Title:
  Avtar Dhillon
Chief Executive Officer
 
   

2

SCHEDULE OF PROMISSORY NOTES

          Name of Purchaser   Promissory Note Verdas Invest Ltd.   $2,430,000.00
BayStar Capital II, L.P.   $2,400,000.00 (1)
SRG Capital, LLC
  $ 160,000.00 (2)  
 
       
TOTAL
  $ 4,990,000.00  
 
       

(1) Purchaser has option to repay in the form of 240 shares of Genetronics
Biomedical Corporation Series C Preferred Stock, which has a liquidation value
of $2,400,000.

(2) Purchaser has option to repay in the form of 16 shares of Genetronics
Biomedical Corporation Series C Preferred Stock, which has a liquidation value
of $160,000.

3